Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-8,16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 May 21.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-15,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, Jr. et al.(5,906,702) in view of Vogel (6,860,534).
In regard to claims 1 and 12, Crawford shows a punching head with plural hollow punching tools (2, see figure 6 for plurality), and a suction apparatus (best seen in figure 2a) for sucking punched chips up thru the hollow punching tools.
	Crawford’s suction is “On” for all punches, all the time.  Crawford does not address the situation where the workpiece is smaller than the punching field, and the suction power is wasted via unused hollow punched.

It would have been obvious to one of ordinary skill to have modified Crawford by applying Vogel’s vacuum-saving mechanisms to Crawford’s field of hollow punches, in order to maintain strong suction in the areas where the workpiece was, and to not waste suction power in areas where the workpiece wasn’t.
Both Vogel and Crawford have a tool field that correlates to a workpiece size, but Crawford’s tools are punches and Vogel’s tools are work-holders.  While not perfectly analogous, MPEP 2143, Exemplary rationale F addresses this situation;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
In this case, there is some commonalities to both arts (namely workpiece handling), the design incentives are clear (don’t waste suction power if you are outside the workpiece boundaries), and the result is predictable to one of ordinary skill (less suction power loss).
In regard to claim 2, Vogel teaches a flow passage switching mechanism (control line 12) which causes the suction line (9) to align with an inlet port (13) to increase suction power to a punch.
With respect to claims 3,10 and 15, Vogel teaches a connection/disconnection switching mechanism (piston 5) that reciprocates in the direction of the suction flow passage (up and down in figure 2).  This reciprocation causes the suction line (9) to 
For claim 4, see the analysis in claims 2 and 3 above.
With regard to claims 9,11,13,14 and 18, when changing to working on a different sized workpiece, some punches will be de-activated (decrease suction) and others will be activated (increased suction)
	As for claim 17, see the analysis of claims 1 and 12 above, and note that the piston (5) has a periphery that constitutes a sealing member that can open and close a passage.
With respect to claim 19, the first and second openings are the holes in the tops of the punches.  The sealing member (periphery of Vogel’s piston 5) can move toward and away from these openings, during the process of opening and closing the vacuum passage.

Made of record but not relied on are various suction control patents that Examiner deems pertinent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724